Exhibit 10.1

Execution Version

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of February 17, 2020, is
entered into by and between Franklin Resources, Inc., a Delaware corporation
(“Parent”), and the individuals and other parties listed on Schedule A hereto
(each, a “Stockholder,” and collectively, the “Stockholders”).

WHEREAS, the Stockholders beneficially own in the aggregate 3,881,704 shares of
the common stock of Legg Mason, Inc., a Maryland corporation (the “Company”),
par value U.S. $0.10 per share (“Company Common Stock”) (such shares of Company
Common Stock, together with any shares of Company Common Stock acquired by each
Stockholder after the date hereof being collectively referred to herein as the
“Shares”);

WHEREAS, the Company, Parent and ALPHA SUB, INC., a Maryland corporation and a
wholly owned subsidiary of Parent (“Merger Sub”) have entered into an Agreement
and Plan of Merger, dated as of the date hereof (as it may be amended or
modified from time to time, the “Merger Agreement”); and

WHEREAS, each Stockholder has agreed to enter into this Agreement in order to
induce Parent to enter into the Merger Agreement and to induce Parent to
consummate, and to cause Merger Sub to consummate, the transactions contemplated
by the Merger Agreement.

NOW, THEREFORE, in consideration of Parent’s entering into the Merger Agreement
and of the mutual covenants and agreements contained herein and other good and
valuable consideration, the adequacy of which is hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Merger
Agreement.

SECTION 2. Representations and Warranties of Stockholder. Each Stockholder,
severally and not jointly, hereby represents and warrants to Parent as follows:

2.1 Title to the Shares. Such Stockholder is the beneficial owner of, and has
good and marketable title to, the number of shares of Company Common Stock set
forth opposite the name of such Stockholder on Schedule A hereto, which as of
the date hereof constitutes all of the shares of Company Common Stock, or any
other securities convertible into or exercisable for any shares of Company
Common Stock (all collectively being “Company Securities”) owned beneficially or
of record by such Stockholder. Such Stockholder does not have any rights of any
nature to acquire any additional Company Securities. Such Stockholder owns all
of such shares of Company Common Stock free and clear of all security interests,
liens, claims, pledges, options, rights of first refusal, limitations on voting
rights, voting trusts or other agreements, arrangements or restrictions with
respect to voting, and has not appointed or granted any proxy, which appointment
or grant is still effective, with respect to any of such shares of Company
Common Stock owned by it, other than any restrictions created by this Agreement,
under applicable federal or state securities laws or pursuant to any written
policies of the Company with respect to



--------------------------------------------------------------------------------

the trading of securities in connection with insider trading restrictions,
applicable securities laws and similar considerations); provided that each
Stockholder may be deemed to share voting power and the power of disposition
over its Company Securities with Trian Fund Management, L.P., Trian Fund
Management GP, LLC, Nelson Peltz, Peter W. May and/or Edward P. Garden.

2.2 Organization. Such Stockholder (only if such Stockholder is not a natural
person) is duly organized, validly existing, and in good standing or similar
concept under the laws of the jurisdiction of its organization.

2.3 Authority Relative to this Agreement. Such Stockholder has the power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by such Stockholder and the consummation by such
Stockholder of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of such Stockholder. This
Agreement has been duly and validly executed and delivered by such Stockholder
and, assuming the due authorization, execution and delivery by Parent,
constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, (i) except as
may be limited by bankruptcy, insolvency, moratorium, fraudulent transfer,
reorganization or other similar laws affecting or relating to the rights of
creditors generally, and (ii) subject to general principles of equity
(regardless of whether considered in a proceeding in equity or at law).

2.4 No Conflict. Except for any filings as may be required by applicable federal
securities laws or as would not impact such Stockholder’s ability to perform or
comply with its obligations under this Agreement in any material respect, the
execution and delivery of this Agreement by such Stockholder does not, and the
performance of this Agreement by such Stockholder will not, (a) require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Entity by such Stockholder; (b) conflict with, or result in
any violation of, or default (with or without notice or lapse of time or both)
under any provision of, the organizational documents of such Stockholder (only
if such Stockholder is not a natural person) or any other agreement to which
such Stockholder is a party, including any voting agreement, stockholders
agreement, voting trust, trust agreement, pledge agreement, loan or credit
agreement, note, bond, mortgage, indenture lease or other agreement, instrument,
permit, concession, franchise or license; or (c) conflict with or violate any
judgment, order, notice, decree, statute, law, ordinance, rule or regulation
applicable to such Stockholder or to such Stockholder’s property or assets.

2.5 No Litigation. To the knowledge of such Stockholder, as of the date hereof,
there is no Proceeding pending against, or threatened in writing against such
Stockholder that would prevent the performance by such Stockholder of its
obligations under this Agreement or to consummate the transactions contemplated
hereby or by the Merger Agreement, including the Merger, on a timely basis.

 

2



--------------------------------------------------------------------------------

2.6 No Inconsistent Agreements. Each Stockholder hereby represents and agrees
that, except as provided in Section 2.1 above or Section 3.3 below, such
Stockholder (a) has not entered into, and shall not enter into at any time while
this Agreement remains in effect, any voting agreement or voting trust with
respect to the Shares owned beneficially or of record by such Stockholder, and
(b) has not granted, and shall not grant at any time while this Agreement
remains in effect, a proxy, a consent or power of attorney with respect to the
Shares owned beneficially or of record by such Stockholder, with any such proxy,
consent or power of attorney purported to be granted by such Stockholder being
void from the outset.

SECTION 3. Covenants of the Stockholders.

3.1 Restriction on Transfer. Absent the prior written consent of Parent, each
Stockholder hereby agrees that, from the date hereof until the earlier of the
(i) 9:00 a.m. (New York City time) on the day after the record date for the
determination of stockholders of the Company who will be entitled to notice of
and voting rights at, the Company Stockholders’ Meeting (the “Record Date”) and
(ii) termination of this Agreement, such Stockholder shall not sell, transfer,
tender, assign, hypothecate or otherwise dispose of, grant any proxy to, deposit
any Shares into a voting trust, enter into a voting trust agreement, create or
permit to exist any additional security interest, lien, claim, pledge, option,
right of first refusal, limitation on voting rights, charge or other encumbrance
of any nature with respect to the Shares, or enter into any contract, option or
other arrangement or understanding with respect to any transfer of, any of the
Shares, other than (a) any liens, charges or other encumbrances that do not
impede such Stockholder’s ability to perform or comply with its voting
obligations under Section 4.1 of this Agreement or (b) any transfer to an
Affiliate of such Stockholder, but only if, in each case, prior to the
effectiveness of such transfer, the transferee agrees in writing to be bound by
the applicable terms hereof (unless such transferee is a Stockholder) and notice
of such transfer is delivered to Parent pursuant to Section 9.10 hereof. Any
transfer in violation of this Section 3.1 shall be null and void. For the
avoidance of doubt, the fact that a Stockholder’s Shares may be subject to
rehypothecation by a prime broker for such Stockholder in connection with the
extension of margin credit by such prime broker to such Stockholder, shall not
be a violation of this Section 3.1 so long as such Stockholder is entitled to
vote any such rehypothecated Shares at the Company’s Stockholders’ Meeting
(including by having such rehypothecated Shares returned to such Stockholder
prior to the Record Date).

3.2 Additional Shares. Prior to the termination of this Agreement, each
Stockholder will, upon receipt of written inquiry from Parent, promptly notify
Parent of the number of any new shares of Company Common Stock, or any other
Company Securities acquired directly or beneficially by such Stockholder, if
any, after the date of this Agreement. Any such shares shall become “Shares”
within the meaning of this Agreement.

3.3 (a) No Solicitation. Prior to the termination of the Agreement, each
Stockholder (in its capacity as a stockholder of the Company) shall not, shall
cause each of its controlled Affiliates not to, and shall use reasonable best
efforts to cause each person that controls such Stockholder (each, a
“Representative”) not to, directly or indirectly, (i) solicit, initiate,
knowingly encourage or knowingly facilitate any inquiries regarding, or the
making of any proposal or offer that constitutes, or could reasonably be
expected to lead to, a Company

 

3



--------------------------------------------------------------------------------

Acquisition Proposal, (ii) engage in, continue or otherwise participate in any
discussions or negotiations that could reasonably be expected to lead to, or
furnish to any other person any information in connection with or for the
purpose of encouraging or facilitating, a Company Acquisition Proposal (other
than, solely in response to an unsolicited inquiry, to refer the inquiring
person to this Section 3.3 and/or Section 7.6 of the Merger Agreement and to
limit its conversation or other communication exclusively to such referral), or
(iii) approve, recommend or enter into, or propose to approve, recommend or
enter into, any letter of intent or similar document, agreement, commitment, or
agreement in principle (whether written or oral, binding or nonbinding) with
respect to a Company Acquisition Proposal; provided that nothing herein shall
prohibit any Stockholder or any of its controlled Affiliates or Representatives
from participating in any discussions or negotiations with respect to a possible
stockholders’ consent or voting agreement in connection with a Company
Acquisition Proposal in the event that the Company becomes permitted to take the
actions set forth in Section 7.6(c) of the Merger Agreement with respect to such
Company Acquisition Proposal.

(b) Capacity. Each Stockholder is signing this Agreement solely in its capacity
as a stockholder of the Company and nothing contained herein shall in any way
limit or affect Nelson Peltz or Edward P. Garden (or any future director of the
Company who may be affiliated or associated with any Stockholder or any of its
Affiliates) from exercising his fiduciary duties as a director of the Company or
from otherwise taking any action or inaction in his capacity as a director of
the Company, and no such exercise of fiduciary duties or action or inaction
taken in such capacity as a director shall be deemed to constitute a breach of
this Agreement. Nothing in this Section 3.3 (b) is intended to limit the
obligations and agreements of the Company under the Merger Agreement.

3.4 Disclosure. Each Stockholder hereby consents to and authorizes the
publication and disclosure by Parent and its affiliates of its identity and
holding of such Stockholder’s Shares, and the nature of its commitments and
obligations under this Agreement (including the public disclosure of this
Agreement) in any announcement or disclosure required by the SEC or other
Governmental Entity, or any other disclosure document in connection with the
Merger or any of the other transactions contemplated by the Merger Agreement or
this Agreement, in each case to the extent the Parent reasonably determines that
such information is required to be disclosed by applicable law (or in the case
of the press release announcing the transactions contemplated by the Merger
Agreement, to the extent the information contained therein is consistent with
other disclosures being made by the Company or the Stockholders); provided that
Parent shall give each Stockholder and its legal counsel a reasonable
opportunity to review and comment on such announcements or disclosures prior to
being made public.

3.5 Amendments to the Merger Agreement. Parent agrees that, without the prior
written consent of each Stockholder, no amendment shall be made to the Merger
Agreement following receipt of the Required Company Vote which would (i) reduce,
or (ii) alter or change the form or composition of, the Merger Consideration,
without, in each case, obtaining the requisite approval by the stockholders of
the Company.

 

4



--------------------------------------------------------------------------------

3.6 No Obligation to Exercise Rights or Options. Nothing contained in this
Section 3 shall require any Stockholder (or shall entitle any proxy of such
Stockholder) to (i) convert, exercise or exchange any, options, warrants or
convertible securities in order to obtain any underlying shares or (ii) vote, or
execute any consent with respect to, any shares underlying such options,
warrants or convertible securities that have not yet been issued as of the
applicable record date for that vote or consent.

SECTION 4. Voting Agreement.

4.1 Voting Agreement. Each Stockholder hereby agrees that, from and after the
date hereof until the termination of this Agreement, unless there has been a
Company Change in Recommendation in accordance with clause (x) of the second
sentence of Section 7.6(c) of the Merger Agreement, at any meeting of the
stockholders of the Company, however called, in any action by written consent of
the stockholders of the Company, or in any other circumstances upon which such
Stockholder’s vote, consent or other approval is sought, such Stockholder shall
vote (or cause the holder of record on the Record Date to vote) the Shares owned
beneficially or of record as of the Record Date by such Stockholder as follows:

(a) in favor of approval of the Merger and approval of the terms of the Merger
Agreement and the other transactions contemplated thereby;

(b) against any action or agreement that has or would be reasonably likely to
result in a material breach of any representation, warranty, covenant or
agreement of the Company under the Merger Agreement;

(c) against any Company Acquisition Proposal, without regard to the terms of
such Company Acquisition Proposal, or any other transaction, proposal, agreement
or action made in opposition to adoption of the Merger Agreement or in
competition or inconsistent with the Merger and the other transactions
contemplated by the Merger Agreement;

(d) against any amendments to the Company Organizational Documents if such
amendment would reasonably be expected to prevent or materially delay the
consummation of the Closing; and

(e) against any other action or agreement that is intended, or could reasonably
be expected, to materially impede, materially interfere with, materially delay,
or postpone the Merger or the transactions contemplated by the Merger Agreement.

4.2 Grant of Proxy.

(a) From and after the date hereof until the termination of this Agreement,
subject to Section 3.6 above, each Stockholder hereby irrevocably grants to and
appoints, Parent and each of its designees (the “Authorized Parties” and each an
“Authorized Party”), and each of them individually as such Stockholder’s proxy
and attorney-in-fact (with full power of substitution) for and in the name,
place and stead of such Stockholder, to vote the Shares or execute one or more
written consents or approvals in respect of the Shares as indicated in
Section 4.1 above, provided that each Stockholder’s grant of the proxy
contemplated by this Section 4.2 shall be effective if, and only if, such
Stockholder has not delivered to the Company prior to the meeting at which any
of the matters described in Section 4.1 above are to be considered, a duly
executed

 

5



--------------------------------------------------------------------------------

irrevocable proxy card directing that the Shares of such Stockholder be voted as
indicated in Section 4.1 above; provided, further, that any grant of such proxy
shall only entitle Parent and the Authorized Designees to vote on the matters
specified in Section 4.1 above and each Stockholder shall retain the authority
to vote on all other matters.

(b) Each Stockholder hereby ratifies and confirms that the irrevocable proxy set
forth in this Section 4.2, if it becomes effective, is given in connection with
the execution of the Merger Agreement and that such irrevocable proxy is given
to secure the performance of such Stockholder’s duties in accordance with this
Agreement. Each Stockholder hereby further ratifies and confirms that the
irrevocable proxy granted hereby, if it becomes effective, is coupled with an
interest and may under no circumstances be revoked, except as otherwise provided
in this Agreement. Such irrevocable proxy shall be valid until termination of
this Agreement at which time it will terminate automatically.

4.3 Other Voting. Except as explicitly set forth in Section 4.1 above, nothing
in this Agreement shall limit the right of each Stockholder to vote (including
by proxy or written consent, if applicable) in favor of, against or abstain with
respect to any matters presented to the Company’s stockholders.

4.4 No Limitation. Nothing in this Agreement shall be deemed to govern, restrict
or relate to any actions, omissions to act, or votes taken or not taken by any
designee, representative, officer or employee of a Stockholder or any of its
Affiliates serving on the Company’s Board of Directors in such person’s capacity
as a director of the Company, and no such action taken by such person in his
capacity as a director of the Company shall be deemed to violate any of such
Stockholder’s duties under this Agreement.

SECTION 5. Representations and Warranties of Parent. Parent hereby represents
and warrants to each Stockholder as follows:

5.1 Organization. Parent is duly organized, validly existing, and in good
standing under the laws of the State of Delaware.

5.2 Authority Relative to this Agreement. Parent has the corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by Parent and the consummation by Parent of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of Parent. This Agreement has been duly and validly
executed and delivered by Parent and, assuming the due authorization, execution
and delivery by each Stockholder, constitutes a legal, valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
(i) except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to enforcement of creditors’ rights
generally, and (ii) subject to general principles of equity.

 

6



--------------------------------------------------------------------------------

5.3 No Conflict. The execution and delivery of this Agreement by Parent does
not, and the performance of this Agreement by Parent will not, (a) require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Entity or any other Person by Parent, except for filings
with the SEC of such reports under the Exchange Act as may be required in
connection with this Agreement and the transactions contemplated by this
Agreement; (b) conflict with, or result in any violation of, or default (with or
without notice or lapse of time or both) under any provision of, the certificate
of incorporation or by-laws of Parent or any other agreement to which Parent is
a party; or (c) conflict with or violate any judgment, order, notice, decree,
statute, law, ordinance, rule or regulation applicable to Parent or to Parent’s
property or assets.

SECTION 6. Stop Transfer Order. Each Stockholder shall and does authorize Parent
to notify the Company’s transfer agent that there is a stop transfer order with
respect to the Shares (and that this Agreement places limits on the voting and
transfer of the Shares); provided that if Parent gives such notification, it
shall on the earlier of (x) the termination of this Agreement and (y) the date
on which the Required Company Vote at the Company Stockholders Meeting (or any
adjourned or postponed meeting) is obtained, further notify the Company’s
transfer agent that the stop transfer order (and all other restrictions) have
terminated as of such date.

SECTION 7. Certain Events. In the event of any stock split, stock dividend,
merger, amalgamation, reorganization, recapitalization or other change in the
capital structure of the Company affecting the Company Common Stock or other
voting securities of the Company, the number of Shares shall be deemed adjusted
appropriately and this Agreement and the obligations hereunder shall attach to
any additional shares of Company Common Stock or other Company Securities issued
to or acquired by each Stockholder.

SECTION 8. Termination. Notwithstanding anything to the contrary contained
herein, the term of this Agreement and the obligations of the parties hereto
shall commence on the date hereof and shall terminate upon the earliest of
(i) the mutual agreement of Parent and each Stockholder, (ii) the Effective
Time, (iii) the termination of the Merger Agreement in accordance with its
terms, (iv) the conclusion of the Company Stockholders’ Meeting (including any
adjournment or postponement thereof) at which the vote in respect of approval of
the Merger is taken or (v) the entry without the prior written consent of the
Stockholders into any amendment or modification of the Merger Agreement, or any
written waiver of the Company’s rights under the Merger Agreement made in
connection with a request from Parent, in each case, which results in a decrease
in, or alteration or change in the form or composition of, the Merger
Consideration, an extension of the Termination Date, the imposition of any
additional material condition on the consummation of the Merger, or which is
otherwise materially adverse to the Stockholders; provided, however, that in no
event shall any Stockholder have any liability for any damages resulting from a
breach of this Agreement other than in connection with a willful breach of this
Agreement by such Stockholder. Notwithstanding the preceding sentence, this
Section 8 and Section 9 below shall survive any termination of this Agreement.

SECTION 9. Miscellaneous.

9.1 Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.

 

7



--------------------------------------------------------------------------------

9.2 Obligations of Stockholders. Notwithstanding anything to the contrary in
this Agreement, the representations, warranties, covenants and agreements of
each Stockholder are several and not joint and several, and in no event shall
any Stockholder have any obligation or liability for any of the representations,
warranties and covenants of any other Stockholder.

9.3 Specific Performance. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed, or were threatened to be not performed, in accordance with their
specific terms or were otherwise breached, and that money damages would not be
an adequate remedy, even if available. It is accordingly agreed that, in
addition to any other remedy that may be available to it, each of the parties
shall be entitled to an injunction or injunctions to prevent breaches or
threatened breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement exclusively in the Delaware Court of Chancery and
any state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware. In the event
any party seeks any remedy referred to in this Section 9.3, such party shall not
be required to prove damages or obtain, furnish, provide or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 9.3 and each party waives any objection to the
imposition of such relief or any right it may have to require the obtaining,
furnishing, providing or posting of any such bond or similar instrument.

9.4 No Ownership Interest. Except as specifically provided herein, (a) all
rights, ownership and economic benefits of and relating to a Stockholder’s
Shares shall remain vested in and belong to such Stockholder and (b) Parent
shall have no authority to exercise any power or authority to direct or control
the voting or disposition of any Shares or direct such Stockholder in the
performance of its duties or responsibilities as a stockholder of the Company.
Nothing in this Agreement shall be interpreted as creating or forming a “group”
with any other person, including Parent, for purposes of Rule 13d-5(b)(1) of the
Exchange Act or any other similar provision of applicable law or regulation.

9.5 Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, among such parties
with respect to the subject matter hereof.

9.6 Assignment. Except as contemplated by Section 3.1 above, without the prior
written consent of the other party to this Agreement, no party may assign any
rights or delegate any obligations under this Agreement. Any such purported
assignment or delegation made without prior consent of the other party hereto
shall be null and void.

9.7 No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any other person not a party hereto any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

8



--------------------------------------------------------------------------------

9.8 Amendments; Waivers. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed (i) in
the case of an amendment, by Parent and each Stockholder, and (ii) in the case
of a waiver, by the party (or parties) against whom the waiver is to be
effective. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

9.9 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner materially adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

9.10 Notices.

(a) All notices, requests, demands and other communications (hereinafter
collectively referred to as “correspondence”) under this Agreement shall be in
writing and shall be deemed to have been duly given (i) on the date of service
if served personally on the party to whom notice is to be given; (ii) on the
date sent by E-mail (with a confirming copy sent by Federal Express or similar
overnight courier); or (iii) on the day after delivery to Federal Express or
similar overnight courier or the Express Mail service maintained by the United
States Postal Service and properly addressed, to the party.

(b)     All correspondence to Parent shall be addressed as follows:

Franklin Resources, Inc.

One Franklin Parkway

San Mateo, CA 94403-1906

E-Mail: [Redacted];

      [Redacted]

Attention: Jennifer M. Johnson

        Matthew Nicholls

with a copy to (which shall not constitute notice):

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

E-Mail:         dboston@willkie.com; lacker@willkie.com

Attention:     David K. Boston

            Laura H. Acker

 

9



--------------------------------------------------------------------------------

(c)     All correspondence to the Stockholders shall be addressed as follows:

c/o Trian Fund Management, L.P

280 Park Avenue, 41st Floor

New York, NY 10017

E-Mail: [Redacted]

Attention: Leonard Weedman, Chief Financial Officer

with a copy to (which shall not constitute notice):

Trian Fund Management, L.P

280 Park Avenue, 41st Floor

New York, NY 10017

E-Mail: [Redacted]; [Redacted]

Attention:   Brian L. Schorr, Chief Legal Officer

         Stuart I. Rosen, General Counsel

(d) Any Person may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

9.11 Governing Law. This Agreement and any controversies arising with respect
hereto shall be construed in accordance with and governed by the laws of the
State of Delaware (other than with respect to issues that are required to be
governed by the Maryland General Corporations Law).

9.12 Exclusive Jurisdiction. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with
this Agreement or the transactions contemplated by this Agreement shall be
brought against any of the parties in any federal court located in the State of
Delaware, or any Delaware state court, and each of the parties hereto hereby
consents to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and waives
any objection to venue laid therein. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
outside the State of Delaware. Without limiting the generality of the foregoing,
each party hereto agrees that service of process upon such party at the address
referred to in Section 9.10 together with written notice of such service to such
party, shall be deemed effective service of process upon such party. EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE PERFORMANCE THEREOF. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES SUCH WAIVER
VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.

 

10



--------------------------------------------------------------------------------

9.13 No Partnership, Agency, or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or any like
relationship between the parties hereto.

9.14 Headings. The descriptive headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

9.15 Counterparts. This Agreement may be executed and delivered (including by
emailed PDFs) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when so executed and delivered shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

[Rest of page intentionally blank.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first written above.

 

FRANKLIN RESOURCES, INC. By:   /s/ Jennifer M. Johnson  

Name: Jennifer M. Johnson

 

Title:   President and Chief Executive Officer

 

TRIAN PARTNERS MASTER FUND, L.P.

By:

 

Trian Partners GP, L.P., its general partner

By:   Trian Partners General Partner, LLC, its general partner By:   /s/ Edward
P. Garden  

Name: Edward P. Garden

 

Title:   Member

 

TRIAN PARTNERS, L.P.

By:

 

Trian Partners GP, L.P., its general partner

By:   Trian Partners General Partner, LLC, its general partner By:   /s/ Edward
P. Garden  

Name: Edward P. Garden

 

Title:   Member

TRIAN PARTNERS STRATEGIC INVESTMENT FUND-A, L.P. By:   Trian Partners Strategic
Investment Fund-A GP, L.P., its general partner By:   Trian Partners Strategic
Investment Fund-A General Partner, LLC, its general partner By:   /s/ Edward P.
Garden  

Name: Edward P. Garden

 

Title:   Member

 

 

[Signature Page to the Voting Agreement]



--------------------------------------------------------------------------------

TRIAN PARTNERS STRATEGIC INVESTMENT FUND-N, L.P. By:   Trian Partners Strategic
Investment Fund-N GP, L.P., its general partner By:   Trian Partners Strategic
Investment Fund-N General Partner, LLC, its general partner By:   /s/ Edward P.
Garden  

Name: Edward P. Garden

 

Title:   Member

TRIAN PARTNERS STRATEGIC FUND-K, L.P. By:   Trian Partners Strategic Fund-K GP,
L.P., its general partner By:   Trian Partners Strategic Fund-K General Partner,
LLC, its general partner By:   /s/ Edward P. Garden  

Name: Edward P. Garden

 

Title:   Member

TRIAN PARTNERS STRATEGIC INVESTMENT FUND-D, L.P. By:   Trian Partners Strategic
Investment Fund-D GP, L.P., its general partner By:   Trian Partners Strategic
Investment Fund-D General Partner, LLC, its general partner By:   /s/ Edward P.
Garden  

Name: Edward P. Garden

 

Title:   Member

 

 

[Signature Page to the Voting Agreement]



--------------------------------------------------------------------------------

TRIAN PARTNERS STRATEGIC FUND-G II, L.P. By:   Trian Partners Strategic Fund-G
II GP, L.P., its general partner By:   Trian Partners Strategic Fund-G II
General Partner, LLC, its general partner By:   /s/ Edward P. Garden  

Name: Edward P. Garden

 

Title:   Member

TRIAN PARTNERS STRATEGIC FUND-C, LTD.

By:   /s/ Edward P. Garden  

Name: Edward P. Garden

 

Title:   Director

TRIAN PARTNERS PARALLEL FUND I, L.P.

By:   Trian Partners Parallel Fund I General Partner, LLC, its general partner
By:   /s/ Edward P. Garden  

Name: Edward P. Garden

 

Title:   Member

TRIAN PARTNERS STRATEGIC FUND-G III, L.P. By:   Trian Partners Strategic Fund-G
III GP, L.P., its general partner By:   Trian Partners Strategic Fund-G III
General Partner, LLC, its general partner By:   /s/ Edward P. Garden  

Name: Edward P. Garden

 

Title:   Member

 

 

[Signature Page to the Voting Agreement]



--------------------------------------------------------------------------------

TRIAN PARTNERS FUND (SUB)-G, L.P. By:   Trian Partners Fund (Sub)-G, GP, L.P.,
its general partner By:   Trian Partners Fund (Sub)-G, General Partner, LLC, its
general partner By:   /s/ Edward P. Garden  

Name: Edward P. Garden

 

Title: Member

TRIAN FUND MANAGEMENT, L.P.

By:   Trian Fund Management GP, LLC By:   /s/ Edward P. Garden  

Name: Edward P. Garden

 

Title:   Member

 

[Signature Page to the Voting Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Name of Stockholder

  

Number and Class of Shares Owned

Trian Partners Master Fund, L.P.    1,173,609 shares of Company Common Stock
Trian Partners, L.P.    768,846 shares of Company Common Stock

Trian Partners Strategic Investment

Fund-A, L.P.

   689,648 shares of Company Common Stock

Trian Partners Strategic Investment

Fund-N, L.P.

   295,595 shares of Company Common Stock Trian Partners Strategic Fund-K, L.P.
   186,038 shares of Company Common Stock

Trian Partners Strategic Investment

Fund-D, L.P.

   182,133 shares of Company Common Stock Trian Partners Strategic Fund-G II,
L.P.    164,526 shares of Company Common Stock Trian Partners Strategic Fund-C,
Ltd.    144,228 shares of Company Common Stock Trian Partners Parallel Fund I,
L.P.    137,288 shares of Company Common Stock Trian Partners Strategic Fund-G
III, L.P.    79,885 shares of Company Common Stock Trian Partners Fund (Sub)-G,
L.P.    51,922 shares of Company Common Stock Trian Fund Management, L.P.   
7,986 shares of Company Common Stock